 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    GLENDA BRUNSON,                                         Case No. 2:19-cv-00917-RFB-CWH
 7                            Plaintiff,
                                                              ORDER
 8           v.
 9    SOCIAL SECURITY,
10                            Defendant.
11

12           Plaintiff Glenda Brunson submitted a complaint and an application to proceed in forma

13   pauperis on May 3, 2019 and June 4, 2019, respectively. (ECF Nos. 1, 3.)

14           Under 28 U.S.C. § 1915(a)(1) and Local Special Rule (“LSR”) 1-1, a plaintiff seeking to

15   proceed in forma pauperis must complete the requisite application. Here, plaintiff’s application is

16   incomplete. Out of the eight sections in the application, plaintiff fully responded to one and

17   partially to another. Without a complete application the court is unable to assess plaintiff’s in

18   forma pauperis status. The court therefore will deny plaintiff’s application to proceed in forma

19   pauperis without prejudice. Plaintiff must properly complete her application to proceed in forma

20   pauperis, or in the alternative, pay the full filing fee for this action. If plaintiff chooses to file a

21   new application to proceed in forma pauperis, then plaintiff must file a complete application that

22   answers each question presented on the form. The court will retain plaintiff’s complaint (ECF No.

23   1-1), but will not file it until the matter of the payment of the filing fee is resolved.

24           IT IS THEREFORE ORDERED that the Clerk of the Court must send plaintiff the

25   approved form application to proceed in forma pauperis, as well as the document titled

26   “Information and Instructions for Filing an In Forma Pauperis Application.”

27           IT IS FURTHER ORDERED that by August 29, 2019, plaintiff must either: (1) file a

28   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and
 1   LSR 1-1; or (2) pay the full $400 fee for a civil action, which includes the $350 filing fee and the

 2   $50 administrative fee. Plaintiff is advised that failure to timely comply with this order will result

 3   in a recommendation that his case be dismissed.

 4

 5          DATED: July 29, 2019

 6

 7                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
